EXHIBIT 10.19

 

Execution Version

 

This instrument and the indebtedness evidenced hereby, and the rights and
remedies of the holders of this instrument, are subordinate in the manner and to
the extent set forth in that certain Subordination and Intercreditor Agreement
(as the same may be amended, supplemented, restated or otherwise modified from
time to time in accordance with the provisions thereof, the “Subordination
Agreement”) dated as of April 5, 2019, by and among 1847 Goedeker Inc., a
Delaware corporation, 1847 Goedecker Holdco Inc., a Delaware corporation, Small
Business Community Capital II, L.P., a Delaware limited partnership, and Burnley
Capital LLC, a Delaware limited liability company, to the Senior Indebtedness
(as defined in the Subordination Agreement); and each holder of this instrument,
by its acceptance hereof, shall be bound by the provisions of the Subordination
Agreement..

 

GUARANTY

 

This GUARANTY (this “Guaranty”), dated as of April 5, 2019, is made by 1847
Holdings LLC, a Delaware limited liability company (“Guarantor”), in favor of
Small Business Community Capital II, L.P., a Delaware limited partnership (the
“Lender”).

 

A. Reference is made to that certain Loan and Security Agreement, dated as of
April 5, 2019 (as amended, restated, supplemented or otherwise modified, from
time to time, the “Loan Agreement”), by and among 1847 Goedeker Inc., a Delaware
corporation (the “Borrower”), the other Loan Parties party thereto (as defined
therein) and the Lender. Capitalized terms have meanings as defined in the Loan
Agreement.

 

B. Guarantor retains a direct or indirect interest in the Borrower and will
benefit from the Loans and other financial accommodations to be made by Lender
to Borrower.

 

C. As a condition of the Lender making Loans and other financial accommodations
to the Borrower under the Loan Agreement, the Lender is requiring the Guarantor
give this Guaranty in favor of the Lender.

 

NOW, THEREFORE, to induce Lender to enter into the Loan Agreement and to make
the Loan, and in consideration of the sum of Ten and No/100 Dollars ($10.00),
the foregoing recitals and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Guarantor hereby, jointly
and severally, absolutely, unconditionally and irrevocably, covenants and agrees
with Lender:

 



1. The Guarantor is entering into this Guaranty to guaranty the Obligations upon
the occurrence of any of the following acts (the “Prohibited Acts”):



 



 

(a) any fraud or intentional or willful misrepresentation by Borrower or
Guarantor, or any agent of Borrower or a Guarantor, or their failure to disclose
a material fact to Lender;

 

 

 

 

(b) any financial information delivered to Lender by Borrower or Guarantor
pursuant to the Loan Documents is fraudulent in any respect, or contains any
intentional misrepresentation in any material respect concerning the financial
condition of Borrower or Guarantor;

 

 

 

 

(c) the gross negligence, willful misconduct, or commission of a criminal act by
Borrower or Guarantor, or any agent of Borrower or a Guarantor;



 



  1

   



 



 

(d) any material physical waste of any material Collateral;

 

 

 

 

(e) the failure to pay property or other taxes, assessments or charges;

 

 

 

 

(f) the failure to maintain insurance as required by the Loan Agreement;

 

 

 

 

(g) any misapplication of Loan proceeds;

 

 

 

 

(h) any litigation or other legal proceeding related to the Loan Documents is
filed by Borrower or Guarantor without lawful basis that delays, opposes,
impedes, obstructs, hinders, enjoins or otherwise interferes with or frustrates
the efforts of Lender to exercise any rights and remedies available to Lender as
provided herein and in the other Loan Documents;

 

 

 

 

(i) the failure to comply with the cash management provisions of the Loan
Agreement, whether before or after a notice of exclusive control has been
delivered by Lender to the applicable depository bank;

 

 

 

 

(j) any misappropriation or misapplication of any funds from any account pledged
by Borrower to Lender under the Loan Agreement or the other Loan Documents;

 

 

 

 

(k) the occurrence of any of the events set forth in Section 9.16 or 9.17 of the
Loan Agreement; or

 

 

 

 

(l) any intentional breach of any covenant made by Borrower in the Loan
Documents.



 



2. From and after the occurrence of a Prohibited Act, unconditionally and
absolutely guarantees to the Lender the full and prompt payment and performance,
when due, whether at the maturity dates specified therein or theretofore upon
acceleration of maturity pursuant to the provisions thereof, of the Obligations;
together with the full and prompt payment of any and all costs and expenses of
and incidental to the collection of the Obligations for the enforcement of this
Guaranty, including, without limitation, reasonable and documented attorneys’
fees.

 

 

3. From and after the occurrence of a Prohibited Act, agrees that the Lender may
demand payment from the Guarantor of any installment (or portion thereof) of
principal or interest on the Loans, when due, and the Guarantor shall
immediately pay the same to the Lender, and the Lender may demand payment or
performance of any or all of the other Obligations, when such payment or
performance is due or required and has not been paid when due or performed when
required, and the Guarantor shall immediately pay or perform the same, whether
or not the Lender has (i) declared an Event of Default, or (ii) accelerated
payment of the Obligations, or (iii) commenced repossession of, or foreclosure
of any security interest, mortgage or other lien in, any or all of the
Collateral securing the Obligations, or (iv) otherwise exercised its rights and
remedies hereunder or under the Loan Agreement, the other Loan Documents, the
documents related thereto or applicable law.



 



  2

   



 



4. Waives (i) presentment, demand, notice of nonpayment, protest and notice of
protest and dishonor on the Obligations; (ii) notice of acceptance of this
Guaranty by the Lender; and (iii) notice of the creation or incurrence of the
Obligations by any Borrower.

 

 

5. Agrees that the Lender may from time to time, without notice to the
Guarantor, which notice is hereby waived by the Guarantor, extend, modify, renew
or compromise the Obligations, in whole or in part, without releasing,
extinguishing or affecting in any manner whatsoever the liability of the
Guarantor hereunder, the foregoing acts being hereby consented to by the
Guarantor.

 

 

6. From and after the occurrence of a Prohibited Act, agrees that the Lender
shall not be required to first resort for payment to Borrower or any other
person, corporation or entity, or their properties or estates, or any other
right or remedy whatsoever, prior to enforcing this Guaranty.

 

 

7. Agrees that this Guaranty shall be construed as a continuing, absolute, and
unconditional guaranty from and after the occurrence of a Prohibited Act without
regard to (i) the validity, regularity or enforceability of the Obligations or
the disaffirmance thereof in any insolvency or bankruptcy proceeding relating to
Borrower, or (ii) any event or any conduct or action of Borrower or the Lender
or any other party which might otherwise constitute a legal or equitable
discharge of a surety or guarantor but for this provision.

 

 

8. Agrees that this Guaranty shall remain in full force and effect and be
binding upon the Guarantor until the Obligations are paid in full in cash and
once such payment occurs this Guaranty shall automatically terminate and all
obligations hereunder shall automatically be released.

 

 

9. Agrees that the Lender is expressly authorized to forward or deliver any or
all Collateral and security which may at any time be placed with it by Borrower
or any other person, directly to Borrower for collection and remittance or for
credit, or to collect the same in any other manner and to renew, extend,
compromise, exchange, release, surrender or modify the installments of, any or
all of such Collateral and security with or without consideration and without
notice to the Guarantor and without in any manner affecting the absolute
liability of the Guarantor hereunder from and after the occurrence of a
Prohibited Act,; and that the liability of the Guarantor hereunder shall not be
affected or impaired by any failure, neglect or omission on the part of the
Lender to realize upon the Obligations, or upon any collateral or security
therefor, nor by the taking by the Lender of any other guaranty or guaranties to
secure the Obligations or any other indebtedness of Borrower to the Lender, nor
by the taking by the Lender of collateral or security of any kind nor by any act
or failure to act whatsoever which, but for this provision, might or could in
law or in equity act to release or reduce the Guarantor’s liability hereunder.

 

 

10. Waives any right that the Guarantor may have to collect or seek to collect
from Borrower the claim, if any, by subrogation or otherwise, acquired by the
Guarantor through payment of any part or all of the Obligations until the
Obligations have been paid in full (other than contingent indemnification
obligations).



 



  3

   



 



11. Agrees that the liability of the Guarantor hereunder shall not be affected
or impaired by the existence or creation from time to time, with or without
notice to the Guarantor, which notice is hereby waived, of indebtedness from
Borrower to the Lender in addition to the indebtedness arising under the Loan
Agreement; the creation or existence of such additional indebtedness being
hereby consented to by the Guarantor.

 

 

12. Agrees that the possession of this instrument of guaranty by the Lender
shall be conclusive evidence of due execution and delivery hereof by the
Guarantor.

 

 

13. Agrees that this Guaranty shall be binding upon the legal representatives,
successors and assigns of the Guarantor, and shall inure to the benefit of the
Lender and its successors, assigns and legal representatives; that
notwithstanding the foregoing, the Guarantor shall have no right to assign or
otherwise transfer the Guarantor’s rights and obligations under this Guaranty to
any third party without the prior written consent of the Lender; and that any
such assignment or transfer shall not release or affect the liability of the
Guarantor hereunder in any manner whatsoever.

 

 

14. Agrees that from and after the occurrence of a Prohibited Act, Guarantor may
be joined in any action or proceeding commenced against Borrower in connection
with or based upon the Obligations and recovery may be had against Guarantor in
any such action or proceeding or in any independent action or proceeding against
Guarantor should Borrower fail to duly and punctually pay any of the principal
of or interest on the Obligations without any requirement that the Lender first
assert, prosecute or exhaust any remedy or claim against Borrower.

 

 

15. From and after the occurrence of a Prohibited Act, agrees that upon the
occurrence and during the continuation of an Event of Default, the Lender shall
have the right to set off any and all amounts due hereunder by the Guarantor to
the Lender against any indebtedness or obligation of the Lender to the
Guarantor.

 

 

16. From and after the occurrence of a Prohibited Act, agrees that the Guarantor
shall be liable to the Lender for any deficiency remaining after foreclosure of
any mortgage in real estate or any security interest in personal property
granted by Borrower, the Guarantor or any third party to the Lender to secure
repayment of the Obligations and the subsequent sale by the Lender of the
property subject thereto to a third party (whether at a foreclosure sale or at a
sale thereafter by the Lender in the event the Lender purchases said property at
the foreclosure sale) notwithstanding any provision of applicable law which may
prevent the Lender from obtaining a deficiency judgment against, or otherwise
collecting a deficiency from, Borrower.

 

 

17. Agrees that this Guaranty shall be deemed a contract made under and pursuant
to the laws of the State of New York and shall be governed by and construed
under the laws of such state without giving effect to the choice of law
provisions thereof; and that, wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of the Guaranty.



 



  4

   



 



18. Agrees that no failure on the part of the Lender to exercise, and no delay
in exercising, any right or remedy hereunder shall operate as or constitute a
waiver thereof; nor shall any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right or remedy granted hereby or by any related document or by law.

 

 

19. Waives any and all claims against the Lender and defenses to performance and
payment hereunder relating in any way, directly or indirectly, to the
performance of the Lender’s obligations or exercise of any of its rights under
the Loan Agreement and the documents related thereto.

 

 

20. Warrants and represents to the Lender as follows:



 



 

(a) Enforceability. This Guaranty constitutes the legal, valid and binding
obligation of the Guarantor enforceable in accordance with its terms (subject,
as to enforceability, to limitations resulting from bankruptcy, insolvency or
other similar laws affecting creditors’ rights generally).

 

 

 

 

(b) Litigation. There is no action, suit or proceeding pending or, to the
knowledge of the Guarantor, threatened against or affecting the Guarantor which,
if adversely determined, would have a material adverse effect on the condition
(financial or otherwise), properties or assets of the Guarantor, or which would
question the validity of this Guaranty or any instrument, document or other
agreement related hereto or required hereby, or impair the ability of the
Guarantor to perform the Guarantor’s obligations hereunder or thereunder.

 

 

 

 

(c) Default. The Guarantor is not in default of a material provision under any
agreement, instrument, decree or order to which the Guarantor is a party or by
which the Guarantor or the Guarantor’s property is bound or affected.

 

 

 

 

(d) Consents. To the Guarantor’s knowledge, no consent, approval, order or
authorization of, or registration, declaration or filing with, or notice to, any
governmental authority or any third party is required in connection with the
execution and delivery of this Guaranty or any of the agreements or instruments
herein mentioned to which the Guarantor is a party or the carrying out or
performance of any of the transactions required or contemplated hereby or
thereby or, if required, such consent, approval, order or authorization has been
obtained or such registration, declaration or filing has been accomplished or
such notice has been given prior to the date hereof.



 



21. Agrees that (i) the Guarantor will indirectly benefit by and from the making
of the Loans by the Lender to Borrower; (ii) the Guarantor has received legal
and adequate consideration for the execution of this Guaranty and has executed
and delivered this Guaranty to the Lender in good faith in exchange for
reasonably equivalent value; (iii) the Guarantor is not presently insolvent and
will not be rendered insolvent by virtue of the execution and delivery of this
Guaranty; (iv) the Guarantor has not executed or delivered this Guaranty with
actual intent to hinder, delay or defraud the Guarantor’s creditors; and (v) the
Lender has agreed to make such loan in reliance upon this Guaranty.



 



  5

   



 



22. From and after the occurrence of a Prohibited Act, agrees that if, at any
time, all or any part of any payment previously applied by the Lender to any of
the Obligations must be returned by the Lender for any reason, whether by court
order, administrative order or settlement, the Guarantor shall remain liable for
the full amount returned as if said amount had never been received by the
Lender, notwithstanding any term of this Guaranty or the cancellation or return
of any note or other agreement evidencing the Obligations.

 

 

23. Irrevocably submits to the jurisdiction of any New York state court or
federal court located in Manhattan County, New York over any action or
proceeding arising out of or relating to this Guaranty, the Loan Agreement and
any instrument, agreement or document related thereto; agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York state or federal court; irrevocably waives, to the fullest extent the
Guarantor may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding; irrevocably consents to the service of
copies of the summons and complaint and any other process which may be served in
any such action or proceeding by the mailing by United States certified mail,
return receipt requested, of copies of such process to the Guarantor’s last
known address; and agrees that judgment final by appeal, or expiration of time
to appeal without an appeal being taken, in any such action or proceeding shall
be conclusive and may be enforced in any other jurisdictions by suit on the
judgment or in any other manner provided by law; provided that nothing in this
paragraph shall affect the right of the Lender to serve legal process in any
other manner permitted by law or affect the right of Lender to bring any action
or proceeding against the Guarantor or the Guarantor’s property in the courts of
any other jurisdiction to the extent permitted by law.

 

 

24. WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED ON OR
PERTAINING TO THIS GUARANTY OR THE OTHER LOAN DOCUMENTS.



 

(Signature page follows.)

 



  6

   



 

[SIGNATURE PAGE TO GUARANTY]

 



 

1847 HOLDINGS LLC

        By: /s/ Ellery W. Roberts

 

Name:

Ellery W. Roberts     Title:

Chief Executive Officer

 



 

 



7



 